Citation Nr: 0810745	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  05-07 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, including PTSD. 

3.  Entitlement to service connection for a bilateral knee 
disorder.

4.  Entitlement to service connection for a back disorder, to 
include as secondary to a bilateral knee disorder.

5.  Entitlement to service connection for a neck disorder, to 
include as secondary to a bilateral knee disorder.

6.  Entitlement to service connection for peripheral 
neuropathy of the bilateral legs, to include as secondary to 
a bilateral knee disorder.

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty with the U.S. Air Force 
from December 1968 to December 1972, and from June 10, 1981 
to October 23, 1981, from which he received a hardship 
discharge.

These matters come to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied the benefits sought on appeal.

In February 2004, the veteran presented testimony before a 
representative of the RO.  In November 2005, the veteran also 
presented testimony before the undersigned Veterans Law Judge 
in a video conference from Philadelphia, Pennsylvania.  
Transcripts of those hearings are of record.

In June 2005 and November 2006, the Board remanded this 
matter to afford due process and for other development.  
Following its most recent completion of the Board's requested 
actions, the RO continued the denial of the veteran's claims 
(as reflected in a September 2007 supplemental SOC (SSOC)) 
and returned this matter to the Board for further appellate 
consideration. 

When previously before the Board in November 2006, the claim 
for a mental disorder was regarded as a consolidated issue 
for a psychiatric disorder to include PTSD.  However, the 
Board additionally observes that a claim for service 
connection for PTSD is separate and distinct from a claim for 
service connection for a different mental disorder.  See 
generally Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 1996) 
[holding that a newly diagnosed disorder, whether or not 
medically related to a previously diagnosed disorder, cannot 
be considered the same claim].  Under the circumstances and 
because the claims warrant separate treatment, the Board has 
restyled those claims into separate issues as set forth on 
the first page of this decision.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  Although entitlement to service connection for PTSD was 
denied by an unappealed rating determination from September 
1983, additional service treatment records, which by 
definition constitute new and material evidence, have since 
been obtained and associated with the claims file.

3.  The claims file does not include a current medical 
diagnosis of a psychiatric disorder to include PTSD.  

4.  The claims file does not include a current medical 
diagnosis of a bilateral knee disorder.  

5.  The claims file does not include medical evidence of a 
nexus between a degenerative disc disease and degenerative 
joint disease of the cervical spine and the veteran's 
military service.  

6.  The claims file does not include a current medical 
diagnosis of back disorder.  

7.  The claims file does not include medical evidence of a 
nexus between peripheral neuropathy and the veteran's 
military service.  

8.  Service connection is not established for any disorders.


CONCLUSIONS OF LAW

1.  New and material evidence was received and the claim of 
entitlement to service connection for PTSD is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

2.  Service connection for an acquired psychiatric disorder 
to include PTSD is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).    

3.  A bilateral knee disorder was not incurred or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).    

4.  A back disorder was not incurred or aggravated by active 
military service or a service connected disorder, nor may it 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2007).    

5.  Degenerative disc disease and degenerative joint disease 
of the cervical spine  was not incurred or aggravated by 
active military service, nor may incurrence of degenerative 
joint disease be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2007).  

6.  Service connection for peripheral neuropathy is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).    

7.  The veteran does not have service-connected disabilities 
that render him unemployable.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in October 2002 and December 2006.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim, and requested that the 
veteran send in any evidence in his possession that would 
support his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

With respect to the PTSD claim, the Court recently found in 
Kent v. Nicholson, 20 Vet. App. 1, 10 (2006) that, in order 
to fully comply with the VCAA notice requirement for new and 
material evidence claims, the veteran must be advised as to 
the reasons the original claim was denied and what kinds of 
evidence would be required to re-open his claim.  Regardless 
as to whether the veteran may or may not have been accorded 
complete VCAA notice as contemplated in Kent, there is no 
prejudice to the veteran because the claim is being reopened 
by the Board. 

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.   

New and Material Evidence

As noted above, entitlement to service connection for PTSD 
was denied in an unappealed rating decision from September 
1983 because a diagnosis of PTSD was not then supported by 
the record.  The petition to reopen was filed in April 2002.  

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, because reopening is jurisdictional.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

VA law for claims received after August 29, 2001, provides 
that a claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

The Board is mindful that the RO determined that new and 
material evidence had been submitted; following that 
determination, the RO denied the claim because a mental 
disorder, to include PTSD, was not currently demonstrated.  

As a result of the November 2006 Board remand, additional 
service treatment records were recently obtained.  In this 
vein, additional service treatment records are, by 
definition, considered new and material evidence.  38 C.F.R. 
§ 3.156 (c).  As new and material evidence has been received, 
the claims of service connection for PTSD is reopened.  38 
U.S.C.A. § 5108.

Service Connection - Law and Regulations

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).    

Even though the veteran is not seeking service connection on 
a direct basis for all his claimed disorders, when 
determining service connection, all theories of entitlement, 
direct and secondary, must be considered.  Szemraj v. 
Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  
The Board also observes that the RO considered the claims on 
a direct basis as well as secondary theories.  

Service Connection - Factual Background

Service treatment records from his first period of service 
are negative for complaints or findings as to any of the 
claimed disorders.  His separation examination of November 
1972 was silent as to complaints as to any of the claimed 
disorders and the clinical evaluation reported pertinent 
systems as entirely normal.   

Periodic medical examinations associated with the veteran's 
reserve service conducted in November 1973 and October 1979 
were negative as to any complaints pertaining to those 
claimed disorders and clinical findings of associated systems 
were reported as entirely normal.  

Entitlement to service connection for PTSD was previously 
denied in an unappealed rating determination from September 
1983.  The service treatment records from the veteran's 
second period of service that obtained after the case was 
remanded by the Board in November 2006 revealed that the 
veteran reported severe family problems during his fourth 
week of advanced infantry training and he requested a 
hardship discharge.  He was assessed on September 8, 1981 
with family problems, adjustment disorder with depressed 
mood.   He was returned to duty and regarded as 
"[p]sychiatrially clear" and the case was closed.  Service 
treatment records for that latter period of service negative 
as to any complaints or findings pertaining to claimed 
orthopedic and/or neurological disorders.  The veteran 
declined a separation physical examination.

The veteran was afforded a VA Agent Orange Examination in 
June 1983, which was negative for complaints or findings 
pertaining to claimed mental, orthopedic and/or neurological 
disorders.  

The veteran has a history of extensive alcohol abuse lasting 
for decades.  See e.g. VA examination report of August 1996, 
Social Security (SSA) Mental disorders examination of March 
21, 1998, as well as assorted more current treatment records. 

The veteran has been awarded nonservice-connected (NSC) 
pension.  Peripheral neuropathy of unclear etiology of the 
lower extremities was diagnosed in a VA examination of March 
1998 and was the only disorder supporting his NSC pension 
award.  The March 21, 1998 SSA examination noted the 
veteran's chief complaint was a nervous disorder in his legs 
and apparently peripheral neuropathy secondary to alcoholism; 
alcohol dependence was diagnosed as well as peripheral 
neuropathy in both legs.  

Degenerative joint disease and degenerative disc disease of 
the cervical spine were first appreciated during a September 
1999 hospitalization for alcohol treatment.  

The present appeal derives from a claim filed in April 2002.  
Diffuse degenerative joint disease of the cervical spine was 
identified on October 2002 VA X-rays.    

Homelessness/adjustment disorder/ETOH abuse were assessed in 
VA outpatient treatment records dated in June 1998.  In April 
1999, the veteran was refused admission to a VA PTSD program 
because the evaluating psychologist could not corroborate a 
diagnosis of PTSD.  A September 17, 2000 psychosocial survey 
documented the veteran's statement that he was not bothered 
by psychological or emotional problems, and had not received 
hospitalization or treatment for mental disorders.  The 
examiner considered the responses not to be distorted, as the 
veteran understood the questions.  A March 27, 2001 
assessment did not produce complaints or findings of any 
psychiatric disorder whatsoever.  The veteran has had several 
mental health assessments over the years that have failed to 
support a diagnosis of PTSD.  See e.g. May 3, 1999 and 
February 18, 2000 assessments by VA Director of PTSD Program 
which respectively failed to support a diagnosis of PTSD.  

A September 22, 2006 VA treatment record assesses peripheral 
neuropathy secondary to alcohol.  

Analysis

The record does not show, nor does the veteran contend, that 
he or the authors of the other statements made on his behalf 
has specialized education, training, or experience that would 
qualify them to provide an opinion as to whether his claimed 
disorders were caused or aggravated by military service.  It 
is now well established that where the determinative issue 
involves medical causation or a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  See, Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992). 

The Court has indicated that the normal medical findings at 
the time of separation from service, as well as the absence 
of any medical records of a diagnosis or treatment for many 
years after service is probative evidence against a claim.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (a prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability); Forshey v. West, 12 Vet. App. 71, 74 
(1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).  The Board also finds it 
significant that the veteran did not claim he experienced 
orthopedic disorders as part of his original claim of service 
connection in 1983.  In fact, he did not initiate this claim 
until 2002, more than 20 years after service.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim). 

Mental Disorder, to include PTSD

As noted above, a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  Even where there is evidence of 
an injury or disease in service, there must be a present 
disability resulting from that disease or injury.  See 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

In this case, the claimed PTSD disorder was not shown in 
service, and the preponderance of the evidence is against the 
existence of the claimed disorder.  Accordingly, in the 
absence of a diagnosed mental disorder, such as PTSD, this 
claim must be denied.  See Rabideau, supra; see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998).

The Board also observes that the veteran was assessed with an 
episode of adjustment disorder associated with severe family 
problems during his brief second period of service.  He was 
assessed on September 8, 1981 with family problems, 
adjustment disorder with depressed mood and was returned to 
duty and was specifically regarded as "[p]sychiatrially 
clear" and the case was closed.  An adjustment disorder 
episode again manifested approximately a decade ago in 1998 
and appears to have been associated with the veteran's 
homelessness and alcohol abuse.  Apart from consistent 
alcohol abuse, more current treatment records fail to 
assess/diagnose any mental disorder whatsoever.  See e.g. 
outpatient treatment records from September 18, 2006.

The Court has indicated that in the absence of proof of a 
present disability, there can be no valid claim for service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
In the absence of a current diagnosis of PTSD or any 
psychiatric disorder, the claims must be denied.

Knee and Back Disorder 

Although the veteran has averred that he has received private 
treatment over the years for his claimed orthopedic 
disorders, efforts to obtain private treatment records have 
been unsuccessful.  The veteran was informed as to lack of 
success in obtaining said treatment records in the Statement 
of the Case of January 2005.  He was also informed in the 
VCAA correspondence issued in December 2006 as to his 
ultimate responsibility in providing such records.  He did 
not do so.

Service treatment records are silent as to complaints, 
findings, treatment or diagnoses relating to the veteran's 
knees and/or back.  Moreover, VA and private treatment 
records since separation are silent as to any knee or back 
disorders.  Because in the absence of proof of a present 
disability there can be no valid claim for service 
connection, these claims must be denied.  See Brammer, supra.  

Cervical Spine (Neck) Disorder

The first evidence of a cervical disorder (degenerative disc 
disease and degenerative joint disease ) was shown in 
September 1999, many years after the veteran's service.  
Service connection for degenerative joint disease on a 
presumptive basis is not warranted since the claimed 
condition was not shown within one year of separation from 
service.  38 C.F.R. §§ 3.307, 3.309.

The record evidence is considered more probative and weighs 
heavily against the claims.  Silence in service treatment 
records and the normal findings on the veteran's separation 
examination constitute negative evidence.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  
The service examinations as well as post service examinations 
associated with the veteran's reserve service are entirely 
silent as to complaints, findings, treatment or diagnoses 
relating to any cervical disorder.  See also Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged 
period without medical complaint after service can be 
considered as a factor in determining a service connection 
claim).  

In addition, no competent medical authority has associated 
the veteran's cervical disorders to service or to a service 
connected disorder.  Under the circumstances, the 
preponderance of the evidence is against the claim and, thus, 
entitlement to service connection is not warranted. 

Peripheral Neuropathy

Regarding this disorder, 38 U.S.C.A. § 1116 (West 2002) 
provides that a veteran who served in the Republic of Vietnam 
during the period beginning January 9, 1962, and ending on 
May 7, 1975, is presumed to have been exposed during such 
service to certain herbicide agents (e.g., Agent Orange) if 
he has one of the listed Agent Orange presumptive diseases.  
The veteran's DD-214 reflects service in Vietnam during the 
pertinent period.  

Acute or subacute peripheral neuropathy shall be service 
connected if the veteran was exposed to an herbicide agent 
during active service, even though there is no record of such 
disease during service, except that acute and subacute 
peripheral neuropathy must become manifest to a degree of 10 
percent or more within a year after the last date on which 
the veteran was exposed to an herbicide agent during active 
military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).

In this case the medical evidence does not demonstrate the 
veteran's peripheral neuropathy manifested to a degree of 10 
percent or more within a year after herbicide exposure.  
Thus, entitlement to service connection on a presumptive 
basis is not warranted.  

Moreover, no competent authority has associated the claimed 
peripheral neuropathy to military service.  In fact, the 
March 21, 1998 SSA examination as well as the September 22, 
2006 VA examination report associate peripheral neuropathy to 
the veteran's alcohol abuse.  Under the circumstance, and in 
the absence of competent medical authority associating the 
claimed disorder to service, service connection is not 
warranted.  

TDIU

Under 38 C.F.R. § 4.16(a), TDIU may be assigned where the 
schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to follow a 
substantially gainful occupation as a result of service- 
connected disability.  In this case, entitlement to service 
connection has not been established for any disorders.  Thus, 
a total rating on account of service connected disabilities 
is not warranted.  

Conclusion

The Board observes that on his substantive appeal dated in 
February 2005, the veteran acknowledged that his service 
treatment records do not contain documentation as to his 
claimed disorders because he "was not diagnosed until after 
[leaving] the military."  VA examinations were not provided 
as to the claimed orthopedic disorders or for peripheral 
neuropathy.  The evidence is insufficient to trigger VA's 
duty to provide an examination.  The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with section 5103A(d) and evidence of record "establishing 
that the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
section 5103A(d));  Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under section 5103A to provide a claimant with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service").  There is 
no reasonable possibility that a medical opinion would aid in 
substantiating the appellant's claims since it could not 
provide evidence of a past event.


ORDER

As new and material evidence has been received, the claim of 
service connection for PTSD is reopened, and, to that extent, 
the appeal is granted.

Service connection for PTSD is denied.  

Service connection for a psychiatric disorder other than PTSD 
is denied.  

Service connection for a bilateral knee disorder is denied.  

Service connection for a back disorder is denied.  

Service connection for a cervical spine disorder is denied.  

Service connection for peripheral neuropathy is denied.  

A total rating for compensation purposes based on individual 
unemployability due to the veteran's service-connected 
disabilities is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


